DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taralova (US 10,832,093 B1) in view of Nguyen et al. (US 10,496,884 B1) 
a.	Regarding claim 1, Taralova discloses non-transitory computer readable medium having contents which cause one or more processors of a computing device to perform a method (Taralova discloses a computer-readable medium “that, when executed by a processor, cause the processor to perform operations” at col. 25, lines 53-65), the method comprising: 
receiving a plurality of different data in a data set including data comprised of one or more feature groups obtained by a sensor, the plurality of different data in a data set including data acquired by the sensor before a setting change of an equipment coupled to the sensor (Taralova discloses “sensor systems 106 that generate sensor data 104 associated with the real environment” and “sensor systems 120 that generate sensor data 118 associated with the simulated environment” at Figs. 1A and 1B and col. 3, lines 15-16 and col. 4, lines 55-58) and data acquired by the sensor after the setting change of the equipment coupled to the sensor (Taralova discloses that “[t]he detector 108 can represent a system that analyzes the sensor data 104 and generates one or more outputs 110 based on the sensor data 104 . . .” and “the detector 122 can be a system, as described above with reference to detector 108 in FIG. 1A, that analyzes the sensor data 118 and generates one or more outputs 124 based on the sensor data 118” at col. 3, line 43-col. 4, line 12 and col. 5, lines 5-24); 
selecting, by a processor among the one or more processors, the plurality of different data in the data set including data comprised of one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6).
However, Taralova does not disclose transforming, by the processor, a value for one or more feature groups included in each data among the plurality of different data; 
assigning, by the processor, an abnormal label to each transformed data; and 
calculating, by the processor, the transformed data using a model.
Nguyen discloses transforming, by the processor, a value for one or more feature groups included in each data among the plurality of different data (Nguyen discloses that “the computer can transform the image for neural network processing” at Fig. 5a-650 and col. 4, lines 47-52);
assigning, by the processor, an abnormal label to each transformed data (Nguyen discloses that “The computer can generate discrete determinate labels and/or descriptions 620 by using natural language processing to determine whether the related text indicates that an anatomical finding, abnormality or pathology is present within the corresponding image. The computer can generate the label or labels corresponding to the determined finding or findings, and then and maintain a relationship between the labels, descriptions, and images” at Figs. 6-620 and 630 and col. 4, lines 22-28); and
calculating, by the processor, the transformed data using a model (Nguyen discloses that “the computer can train a neural network with the transformed images and their corresponding discrete determinate labels” at Fig. 5a-700 and col. 4, lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of labeling of Nguyen to Taralova’s training.
The suggestion/motivation would have been to enable “the images and the labels . . . [being] advantageously used together to train neural networks” (Nguyen; abstract) “removing undesirable artifacts from images” (Nguyen; col. 2, lines 1-3).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the plurality of different data is comprised of data included in a same cluster or different clusters (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the method further comprises generating a plurality of data subsets through clustering data of the data set (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the generating a plurality of data subsets through clustering data of the data set includes processing by a classification model trained by using a cost function based on triple loss (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 20; incl. equation).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein each data subset in the plurality of data subsets includes different data having a normal pattern (Nguyen discloses that “a textbook having images, for example, a textbook having medical images is digitized, such digital image having related text and/or annotations” at Fig. 5a-510 and col. 4, lines 3-12).
f.	Regarding claim 7, the combination applied in claim 1 discloses wherein the transforming a part of each data from the selected different data includes exchanging value for one data and value for another data among the plurality of data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
g.	Regarding claim 8, the combination applied in claim 1 discloses wherein the exchanging value for one data and value for another data among the plurality of data includes exchanging value for one or more feature groups in one data and value for one or more feature groups in another data among the plurality of data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
h.	Regarding claim 9, the combination applied in claim 1 discloses wherein the exchanging value for one data and value for another data among the plurality of data includes exchanging values for data belonging to the same feature group in each data (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5).
i.	Regarding claim 10, the combination applied in claim 1 discloses wherein the data included in the data set is a normal data (Taralova discloses “sensor systems 106 that generate sensor data 104 associated with the real environment” and “sensor systems 120 that generate sensor data 118 associated with the simulated environment” at Figs. 1A and 1B and col. 3, lines 15-16 and col. 4, lines 55-58. Here, the sensor data associated with the real environment and the simulated environment are normal data.). 
j.	Regarding claim 12, the combination applied in claim 1 discloses wherein the calculating the transformed data using a model includes testing a performance of the model through calculating the transformed data using the model (Nguyen discloses that “the computer can train a neural network with the transformed images and their corresponding discrete determinate labels” at Fig. 5a-700 and col. 4, lines 64-66).
k.	Regarding claim 13, the combination applied in claim 1 discloses wherein the testing a performance of the model through calculating the transformed data using the model includes an operation of testing a performance of the model based on whether or not the transformed data is judged abnormally by the model (Nguyen discloses that “the image and the corresponding label to the network 710, and then adapts the neural network parameters to minimize a cost function 720, where the network parameters are the internal parameters of the neural network and the entire network can be represented as parameterized functions that map raw image pixels to class scores” at Fig. 7 and col. 4, line 63- col. 5, line 5; “For the case of binary classification, type-2 error (missed detection or false negative) refers to a classifier returning a value, for instance f(x)=0 (normal) when the true diagnosis is y=1 (abnormal). Type-1 error (false alarms, or false positive) refers to a classifier returning f(x)=1 (abnormal) when the true diagnosis is y=0 (normal). The cost of these two errors is usually different in medical diagnosis, as a type-1 error may cause un-necessary treatment but otherwise no major harm to the patient, whereas a type-2 error may have fatal consequences or result in malpractice suits. The performance of a classifier is measured by the average number of errors multiplied by the cost of each error, for example c_1 for type-1 errors and c_2 for type-2. This can be termed the (average) risk. A good classifier is one that minimizes risk” at col. 7, lines 4-18).
l.	Regarding claim 14, the combination applied in claim 1 discloses wherein each feature group is comprised of items associated among a plurality of items included in the data (Taralova discloses “sensor systems 106 that generate sensor data 104 associated with the real environment” and “sensor systems 120 that generate sensor data 118 associated with the simulated environment” at Figs. 1A and 1B and col. 3, lines 15-16 and col. 4, lines 55-58. Here, the sensor data associated with the real environment and the simulated environment include different objects.). 
m.	Regarding claim 16, Taralova discloses a computing device, including: 
one or more processors (Taralova discloses a computing device comprising processors at Fig. 2-240 and col. 11, lines 52-53); and 
a memory storing commands executable in processor (Taralova discloses “memory 242 communicatively coupled with the processor(s)” at Fig. 2-242 and col. 11, lines 53-54), wherein the processor is configured to: 
receive a plurality of different data in a data set including data comprised of one or more feature groups obtained by a sensor, the plurality of different data in a data set including data acquired before (Taralova discloses “sensor systems 106 that generate sensor data 104 associated with the real environment” and “sensor systems 120 that generate sensor data 118 associated with the simulated environment” at Figs. 1A and 1B and col. 3, lines 15-16 and col. 4, lines 55-58) and after a setting change of an equipment coupled to the sensor (Taralova discloses that “[t]he detector 108 can represent a system that analyzes the sensor data 104 and generates one or more outputs 110 based on the sensor data 104 . . .” and “the detector 122 can be a system, as described above with reference to detector 108 in FIG. 1A, that analyzes the sensor data 118 and generates one or more outputs 124 based on the sensor data 118” at col. 3, line 43-col. 4, line 12 and col. 5, lines 5-24); 
select the plurality of different data in the data set including data comprised of one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6).
select a first data from a first data subset, the first data including one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6);
select a second data from a second data subset, the second data including one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6); and 
use the first data and the second data for training the model after transforming the value for one or more feature groups included in each data among the plurality of different data (Taralova discloses comparison of “a first intermediate output of the pair of intermediate outputs with a second intermediate output of the pair of intermediate outputs” and “training, via a machine learning mechanism, a model based on the difference” or “the similarity between the first intermediate output and the second intermediate output” at Figs. 4-404, 406, and 408; col. 21, lines 7-44).
However, Taralova does not disclose transform a value for one or more feature groups included in each data among the plurality of different data; 
assign an abnormal label to each transformed data; and 
calculate the transformed data using a model.
Nguyen discloses transform a value for one or more feature groups included in each data among the plurality of different data (Nguyen discloses that “the computer can transform the image for neural network processing” at Fig. 5a-650 and col. 4, lines 47-52);
assign an abnormal label to each transformed data (Nguyen discloses that “The computer can generate discrete determinate labels and/or descriptions 620 by using natural language processing to determine whether the related text indicates that an anatomical finding, abnormality or pathology is present within the corresponding image. The computer can generate the label or labels corresponding to the determined finding or findings, and then and maintain a relationship between the labels, descriptions, and images” at Figs. 6-620 and 630 and col. 4, lines 22-28); and 
calculate the transformed data using a model (Nguyen discloses that “the computer can train a neural network with the transformed images and their corresponding discrete determinate labels” at Fig. 5a-700 and col. 4, lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of labeling of Nguyen to Taralova’s training.
The suggestion/motivation would have been to enable “the images and the labels . . . [being] advantageously used together to train neural networks” (Nguyen; abstract) “removing undesirable artifacts from images” (Nguyen; col. 2, lines 1-3).
n.	Regarding claim 17, the combination applied in claim 1 discloses wherein the contents comprise instructions executed by the one or more processors of the computing device (Taralova discloses a computing device comprising processors at Fig. 2-240 and col. 11, lines 52-53).
o.	Regarding claim 18, the combination applied in claim 1 discloses wherein the setting change of the equipment includes changing of operation parameters of the equipment (Taralova discloses that “different sensor data types can be associated with different parameters of interest (e.g., different parameters that are tuned to improve the neural network activity associated with a simulated environment so that the neural network activity more closely resembles the neural network activity of a corresponding real environment). For instance, with the vision system, the parameters of interest can be brightness, exposure, etc., and with the LIDAR system, the parameters of interest can be angles, distance, intensity, sensor modalities, etc.” at col. 12, line 63- col. 13, line 5).
p.	Regarding claim 20, the combination applied in claim 1 discloses selecting a first data from a first data subset, the first data including one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6);
selecting a second data from a second data subset, the second data including one or more feature groups (Taralova discloses that “selecting a pair of intermediate outputs, the pair of intermediate outputs associated with a training data set . . .” at Fig. 4-402 and col. 20, line 54- col. 21, line 6); and 
using the first data and the second data for training the model after transforming the value for one or more feature groups included in each data among the plurality of different data (Taralova discloses comparison of “a first intermediate output of the pair of intermediate outputs with a second intermediate output of the pair of intermediate outputs” and “training, via a machine learning mechanism, a model based on the difference” or “the similarity between the first intermediate output and the second intermediate output” at Figs. 4-404, 406, and 408; col. 21, lines 7-44).
Allowable Subject Matter
Claim 15 is allowed.
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following is a list of references pertained to the claimed invention:
Yamanaka: An image processing apparatus includes a size reducing unit that reduces sizes of a plurality of continuous images, which are still images obtained by continuously capturing images of a moving object, to thereby generate reduced continuous images; a mask generating unit that extracts moving object regions from the reduced continuous images, to thereby generate reduced moving object extraction mask images; a size restoring unit that enlarges the reduced moving object extraction mask images to the same size as original sizes of the continuous images that are not reduced by the size reducing unit, to thereby generate moving object extraction mask images; and a combining unit that extracts the moving object regions from the continuous images by using the moving object extraction mask images to thereby obtain moving object images, and combines the moving object images in a predetermined one of the continuous images. 
Tian et al. (US 2013/0329965 A1): A document authentication method employs Krawtchouk decomposition to analyze and compare document images. When printing an original document, the original document image is segmented into image patches, which preferably correspond to individual symbols of the document. Krawtchouk decomposition is applied to each image patch. The image patches are classified into image patch classes using their Krawtchouk coefficients. The locations of all image patches belonging to each class are obtained and stored along with the Krawtchouk coefficients for each class. When authenticating a target document, the same segmentation, Krawtchouk decomposition and classification steps are applied to the target document image, and the locations of all image patches belonging to each class are obtained. The image patch classes and the locations of image patches belonging to each class for the original and target document image are compared to detect alterations present in the target document. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664